DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (U.S. Publication No. 20190391059) in view of Kollgaard et al. (U.S. Publication No. 20080156096).
Regarding claim 1, Miyake teaches a method of performing a non-destructive examination of a composite structure, the method comprising: coupling an automated tap tester device to a surface of the composite structure (Paragraphs 6 and 56), wherein an opening in the automated tap tester device defines a field of operation (Fig.4 and paragraphs 103-106); performing, with a tapping member of the automated tap tester device, a plurality of tapping impacts on the surface within a testing area defined by the field of operation, wherein the tapping member is movable in three dimensions to traverse the field of operation (Paragraphs 106-107) and perform at least one tapping impact at each of a plurality of testing locations within the testing area (Paragraphs 112-115); receiving a plurality of acoustic signals associated with the plurality of tapping impacts, wherein at least one acoustic signal is associated with each respective testing location; and modeling sub-surface damage based on an analysis of the plurality of acoustic signals (Paragraphs 133-134).
Miyake is silent about identifying surface damage on the composite structure and coupling the tester device to a surface of the composite structure at a location of the surface damage; the automated tap tester device oriented to position the field of operation over the surface damage, and modeling sub-surface damage associated with the surface damage based on an analysis of the plurality of acoustic signals.
Kollgaard teaches identifying surface damage on the composite structure (Fig.7 and paragraph 45) and coupling the tester device to a surface of the composite structure at a location of the surface damage; the tester device oriented to position the field of operation over the surface damage, and modeling sub-surface damage associated with the surface damage based on an analysis of the plurality of acoustic signals (Paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Miyake’s device to test a surface of a composite structure with surface damage because when an impact site is observed on a surface, it is good practice to inspect the structure for hidden damages residing below surface portions as taught by Kollgaard.
Regarding claim 2, the combination of Miyake and Kollgaard teaches all the features of claim 1 as outlined above, Miyake further teaches receiving a plurality of acoustic signals comprises: receiving a plurality of first acoustic signals having a first signature, wherein the first signature is associated with a non-damaged area of the composite structure (Paragraph 99); and receiving a plurality of second acoustic signals having a second signature different than the first signature, wherein the second signature is associated with a damaged area of the composite structure (Paragraph 94).
Regarding claim 4, the combination of Miyake and Kollgaard teaches all the features of claim 1 as outlined above, Miyake further teaches wherein performing a plurality of tapping impacts comprises performing the plurality of tapping impacts in a predetermined impact path across the testing area (Paragraph 115).
Regarding claim 5, the combination of Miyake and Kollgaard teaches all the features of claim 1 as outlined above, Miyake further teaches wherein performing a plurality of tapping impacts comprises: performing the plurality of tapping impacts across the testing area (Paragraphs 112-115).
The combination of Miyake and Kollgaard is silent about adjusting an impact path defined by the plurality of tapping impacts based on an iterative analysis of each acoustic signal received after performance of the plurality of tapping impacts.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to adjust an impact path based on an iterative analysis of each acoustic signal received, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, the combination of Miyake and Kollgaard teaches all the features of claim 1 as outlined above, Miyake further teaches wherein performing a plurality of tapping impacts comprises: determining, with an accelerometer, a stiffness of the surface of the composite structure across the testing area; and modeling the sub-surface damage based on an analysis of the stiffness of the surface at different locations across the testing area (Abstract).
Regarding claim 7, the combination of Miyake and Kollgaard teaches all the features of claim 1 as outlined above, Miyake further teaches wherein coupling an automated tap tester device comprises coupling the automated tap tester device to the surface using a vehicle that is automated or remote-controlled (Paragraph 85).
Regarding claim 16, Miyake teaches a method of examining a composite structure, the method comprising: receiving tapping impact data associated with performance of a plurality of tapping impacts on a surface of the composite structure (Abstract and paragraphs 9-10), wherein the plurality of tapping impacts are performed at each of a plurality of testing locations within a testing area (Paragraphs 112-115), and wherein the tapping impact data is based on a plurality of acoustic signals associated with the plurality of tapping impacts, wherein at least one acoustic signal is associated with each respective testing location; modeling sub-surface damage associated with the surface damage based on an analysis of the tapping impact data; and generating a model of the sub-surface damage (Paragraphs 133-134).
Miyake is silent about the testing area encapsulates surface damage on the composite structure.
Kollgaard teaches the testing area encapsulates surface damage on the composite structure (Fig.7 and paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Miyake’s device to test a surface of a composite structure with surface damage because when an impact site is observed on a surface, it is good practice to inspect the structure for hidden damages residing below surface portions as taught by Kollgaard.
Regarding claim 17, the combination of Miyake and Kollgaard teaches all the features of claim 16 as outlined above, Miyake further teaches wherein receiving tapping impact data comprises: coupling an automated tap tester device to the surface of the composite structure; performing, with the automated tap tester device, the plurality of tapping impacts on the surface; and receiving the plurality of acoustic signals associated with the plurality of tapping impacts (Abstract and paragraphs 112-115 and 133-134).
Miyake is silent about identifying the surface damage on the composite structure and coupling the tester device to a surface of the composite structure at a location of the surface damage.
Miyake teaches identifying the surface damage on the composite structure (Fig.7 and paragraph 45) and coupling the tester device to a surface of the composite structure at a location of the surface damage (Paragraphs 45 and 50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Miyake’s device to test a surface of a composite structure with surface damage because when an impact site is observed on a surface, it is good practice to inspect the structure for hidden damages residing below surface portions as taught by Kollgaard.
Regarding claim 20, the combination of Miyake and Kollgaard teaches all the features of claim 16 as outlined above, Kollgaard further teaches providing a repair recommendation based on the modeling of the sub-surface damage (Paragraphs 5 and 55).

Claims 3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (U.S. Publication No. 20190391059) in view of Kollgaard et al. (U.S. Publication No. 20080156096) and Hall et al. (U.S. Publication No. 20170234837).
Regarding claim 3, the combination of Miyake and Kollgaard teaches all the features of claim 2 as outlined above, the combination of Miyake and Kollgaard is silent about wherein modeling sub-surface damage comprises: determining a surface area of the sub-surface damage relative to the surface based on an analysis of locations from which the first and second acoustic signals were received across the testing area; and determining a depth of the sub-surface damage relative to the surface based on an analysis of at least one of a frequency and an amplitude of the first and second acoustic signals.
Hall teaches wherein modeling sub-surface damage comprises: determining a surface area of the sub-surface damage relative to the surface based on an analysis of locations from which the first and second acoustic signals were received across the testing area; and determining a depth of the sub-surface damage relative to the surface based on an analysis of at least one of a frequency and an amplitude of the first and second acoustic signals (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface damage and a depth of the sub-surface damage because it would allow a user to have a better understanding of the sub-surface damage.
Regarding claim 18, the combination of Miyake and Kollgaard teaches all the features of claim 16 as outlined above, the combination of Miyake and Kollgaard is silent about wherein generating a model comprises: generating a first model of a surface area defined by the sub-surface damage; and generating a second model of a sub-surface depth defined by the sub-surface damage
Hall teaches wherein generating a model comprises: generating a first model of a surface area defined by the sub-surface damage; and generating a second model of a sub-surface depth defined by the sub-surface damage (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface damage and a depth of the sub-surface damage because it would allow a user to have a better understanding of the sub-surface damage.
Regarding claim 19, the combination of Miyake and Kollgaard teaches all the features of claim 16 as outlined above, the combination of Miyake and Kollgaard is silent about wherein modeling the sub-surface damage comprises determining a surface area and a depth of the sub-surface damage based on at least one of a frequency and an amplitude of the plurality of acoustic signals.
Hall teaches wherein modeling the sub-surface damage comprises determining a surface area and a depth of the sub-surface damage based on at least one of a frequency and an amplitude of the plurality of acoustic signals (Paragraphs 147-148).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to determine a surface area of the sub-surface damage and a depth of the sub-surface damage because it would allow a user to have a better understanding of the sub-surface damage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (U.S. Publication No. 20190391059) in view of Kollgaard et al. (U.S. Publication No. 20080156096) and Kollgaard et al. (U.S. Publication No. 20080156096, hereinafter Kollgaard 096’).
Regarding claim 8, the combination of Miyake and Kollgaard teaches all the features of claim 7 as outlined above, Miyake further teaches coupling the automated tap tester device to the surface using a vehicle (Paragraph 85).
The combination of Miyake and Kollgaard is silent about wherein coupling the automated tap tester device comprises using a camera to align the automated tap tester device with the location of the surface damage.
Kollgaard 187’ teaches coupling the automated tap tester device comprises using a camera to align the automated tap tester device with the location of the surface damage (Paragraph 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a camera to align Miyake’s device to the surface because it is more accurate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861